DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
1-3, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamula et al. (US 2007/0242111 A1).
Regarding claim 1, Pamula discloses a multi-analysis path test sensor for determining a glycated hemoglobin concentration of an undiluted whole blood sample (Fig. 9, Fig. 10, Fig. 17, [0315]), the test sensor comprising:
an inlet in fluid communication with a divided flow inlet and a common flow inlet, the divided flow inlet in fluid communication with at least one first isolated flow path and the common flow inlet in fluid communication with at least a second and a third isolated flow path (Figure 10, see: fluid injected through sealing means 1004, into loading chamber 1006 and permeate flow channel 1010, and assisted by pressure source 1014 through channel 1016 into the droplet microactuator reservoir 1012; Fig. 17, see: sample port 1704 which is coupled to sample reservoir 1705 which is coupled to a plurality of branched flow paths formed by a plurality of chains of actuation electrodes);
a hematocrit analysis path in fluid communication with the divided flow inlet, the hematocrit analysis path including at least four electrical conductors sequentially arranged in the first isolated flow path ([0315], see: hematocrit; Fig. 9, see: any of the plurality of branched flow paths formed by a plurality of chains of actuation electrodes directing a sample to one of the amperometric module 902, potentiometric module 904, and conductometric module 908);
a total hemoglobin analysis path in fluid communication with the common flow inlet, the hemoglobin analysis path including a total hemoglobin working and counter electrode pair arranged in the second isolated flow path ([0315], see: hemoglobin; Fig. 9, see: any of the plurality of branched flow paths formed by a plurality of chains of actuation electrodes directing a sample to one of the amperometric module 902, potentiometric module 904, and conductometric module 908); and
a glycated hemoglobin analysis path in fluid communication with the common flow inlet, the glycated hemoglobin analysis path including a second chemical reaction zone, a pH adjustment zone, and a glycated hemoglobin working and counter electrode pair arranged in the third isolated flow path ([0315], see: glycated hemoglobin (A1c); [0133], see: lysing cells; [0251], see: dilute droplets by combining them with buffer droplets; Fig. 9, see: any of the plurality of branched flow paths formed by a plurality of chains of actuation electrodes directing a sample to one of the amperometric module 902, potentiometric module 904, and conductometric module 908).
Regarding claim 2, Pamula further discloses the hematocrit analysis path further comprising a hematocrit working and counter electrode pair (Fig. 9, see: amperometric module 902, potentiometric module 904, and conductometric module 908, each comprises a plurality of electrodes).
Regarding claim 3, Pamula further discloses the common flow inlet includes a first chemical reaction zone including an immobilized lysing matrix and an interference reduction matrix ([0133], see: lysing cells and amplification).
Regarding claim 11, Pamula further discloses the sensor is configured to heat the second chemical reaction zone to a temperature from 55 to 75 degrees Celsius ((Fig. 17, see: hot temperature area 1708; [0459], see: temperature of 100 to 50 °C).
 the sensor configured to heat the total hemoglobin working and counter electrode pair and the glycated hemoglobin working and counter electrode pair to a temperature from 35 to 54 degrees Celsius (Fig. 17, see: hot temperature area 1708; [0459], see: temperature of 100 to 50 °C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamula et al. (US 2007/0242111 A1), in view of Hodges et al. (USP 6,632,349 B1).
Regarding claims 4 and 5, Pamula does not explicitly disclose a redox working electrode reagent is on a conductive material of the total hemoglobin working electrode and counter electrode.
Hodges teaches an analogous hemoglobin sensor (Fig. 1, Fig. 2, Fig. 3) comprising a pair of electrodes (see: 2, 6) contacting a redox reagent (C8/L54-64).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a redox reagent into one of the plurality of electrochemical sensing modules in the device of Pamula, as taught by Hodges, since such a modification would have provided for the disclosed hemoglobin sensing capabilities disclosed by Pamula and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would also be obvious to one of ordinary skill in the art to obtain the details of the hemoglobin sensor missing from the primary reference by using a literature search, or other known references such as Hodges.  

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamula et al. (US 2007/0242111 A1), in view of Chawla et al. (An amperometric .
Regarding claims 6-10, Pamula further discloses the pH adjustment zone includes at least one buffer ([0251], see: dilute droplets by combining them with buffer droplets).
Pamula does not explicitly disclose the second chemical reaction zone comprises a polymeric binder and an enzyme capable of producing hydrogen peroxide from glycated hemoglobin on the glycated hemoglobin working electrode.
Chawla teaches an analogous amperometric glycated hemoglobin sensor comprising fructosyl amino acid oxidase immobilized on a zinc oxide nanoparticles-polypyrrole film coating an Au electrode (see: FAO/ZnONPs/PPy/Au electrode).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a FAO/ZnONPs/PPy/Au electrode into one of the plurality of electrochemical sensing modules in the device of Pamula, as taught by Chawla, since such a modification would have provided for the disclosed glycated hemoglobin sensing capabilities disclosed by Pamula and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would also be obvious to one of ordinary skill in the art to obtain the details of the hemoglobin sensor missing from the primary reference by using a literature search, or other known references such as Chawla.  

s 13, 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamula et al. (US 2007/0242111 A1).
Regarding claims 13 and 17, Pamula does not explicitly disclose a fourth or fifth isolated flow path in fluid communication with the common flow inlet and each comprising a background analysis path in fluid communication with the common flow inlet, the electrochemical background analysis path including a chemical reaction zone, a pH adjustment zone, and an electrochemical background working and counter electrode pair arranged in the isolated flow path.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to incorporate additional electrochemical sensing modules into the device of Pamula, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claims 16 and 21, modified Pamula further discloses the sensor configured to heat the total hemoglobin working and counter electrode pair and the glycated hemoglobin working and counter electrode pair to a temperature from 35 to 54 degrees Celsius (Fig. 17, see: hot temperature area 1708; [0459], see: temperature of 100 to 50 °C).

Claims 14, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamula et al. (US 2007/0242111 A1), as applied to claims 13 and 17 .
Regarding claims 14, 15, and 18-20, Pamula further discloses the pH adjustment zone includes at least one buffer ([0251], see: dilute droplets by combining them with buffer droplets).
Pamula does not explicitly disclose the chemical reaction zones each comprise a polymeric binder and an enzyme capable of producing hydrogen peroxide from glycated hemoglobin on the glycated hemoglobin working electrode.
Chawla teaches an analogous amperometric glycated hemoglobin sensor comprising fructosyl amino acid oxidase immobilized on a zinc oxide nanoparticles-polypyrrole film coating an Au electrode (see: FAO/ZnONPs/PPy/Au electrode).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a FAO/ZnONPs/PPy/Au electrode into at least three of the plurality of electrochemical sensing modules in the device of modified Pamula, as taught by Chawla, since such a modification would have provided for the disclosed glycated hemoglobin sensing capabilities disclosed by Pamula and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would also be obvious to one of ordinary skill in the art to obtain the details of the hemoglobin sensor missing from the primary reference by using a literature search, or other known references such as Chawla.  

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Regarding Argument A (see: pg. 6-8 of Applicant’s Response filed 12/14/2020): The Examiner respectfully disagrees with the Applicant’s assertion that Pamula lacks the working and counter electrodes, instantly claimed in the Applicant’s invention.  Pamula explicitly discloses the plurality of chains of actuation electrodes (analogous to “total hemoglobin analysis path”) being configured to direct a sample to one of an amperometric module, potentiometric module, and conductometric module (Fig. 9, see: 902, 904, 908).  Pamula further discloses the sensors disposed in those modules comprise a plurality of electrodes (Fig. 21C, see: potentiometric sensor 2114 which comprises two electrodes; Fig. 21D, see: amperometric sensor 2116 which comprises three electrodes).  These explicitly disclose sensor electrodes are interpreted as being analogous to the instantly claimed working and counter electrodes.
Regarding Argument B (see: pg. 8-10 of Applicant’s Response filed 12/14/2020):

    PNG
    media_image1.png
    433
    755
    media_image1.png
    Greyscale
The Examiner respectfully disagrees with the Applicant’s assertion that Pamula lacks the isolated flow paths, instantly claimed in the Applicant’s invention.  It appears the differences between the Examiner’s and the Applicant’s positions arise from different interpretations on the structural particulars encompassed by the scope of the recited “isolated flow path”.  The Applicant’s position is that an “isolated flow path” requires separate flow structures separated by physical sidewalls.  The Examiner’s position is that the scope of an “isolated flow path” includes the droplet electroactuation configuration taught by Pamula, where fluid portions are independently manipulated and kept separate from each other along a plurality chain of actuation electrodes.  In the interests of providing further clarity of the Examiner’s position, an annotated Figure 17, disclosed by Pamula, is provided above, which labels the analogous “inlet”, “divided flow inlet”, “common flow inlet”, “first isolated flow path”, “second isolated flow path”, and “third isolated flow path”.  As the structural configuration of the actuation electrodes in the device disclosed by Pamula provides for a plurality of analogous isolated flow paths arranged and coupled to analogous flow inlets in the same configuration as instantly 
Regarding Argument C (see: pg. 10-13 of Applicant’s Response filed 12/14/2020): Prior art is presumed to be operable/enabling.  When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  The Applicant’s arguments fails to provide sufficient evidence to establish that one having ordinary skill in the art would be unable to utilize the device disclosed by Pamula to detect glycated hemoglobin (the capability of which is explicitly disclosed by Pamula in para. [0315]) without undue experimentation. See: Undue Experimentation Factors MPEP 2164.01(a).
Regarding Applicant’s arguments directed towards claim 2, see: the above response to Argument A.
Regarding Applicant’s arguments directed towards claim 3, Pamula explicitly discloses that the cells in a droplet can be lysed (analogous to “lysing matrix”) and its RNA amplified using the Van Gelder and Eberwine technique (analogous to “interference reduction matrix”).  Since the device disclosed by Pamula is capable of individually manipulating droplets across the device, it is the position of the Examiner that any material disclosed as being disposed within a droplet is capable of being “immobilized” in the device disclosed by Pamula.
Regarding Applicant’s arguments directed towards claim 11, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797